Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

DENISE ANSELMO
271 Grace Lane
Harleysville, Pennsylvania 19438

Plaintiff,
Vv.

‘CITY OF PHILADELPHIA
d/b/a PHILADELPHIA POLICE

DEPARTMENT .
750 Race Street
Philadelphia, Pennsylvania 19106

and

CAPTAIN MARK BURGMANN

in his individual and official capacity as

a Captain and Commanding Officer for the
PHILADELPHIA POLICE DEPARTMENT
300 E. Hunting Park

Philadelphia, Pennsylvania 19124

and

SERGEANT COLLEEN MICHVECH:

in her individual and official capacity
as a Sergeant for the PHILADELPHIA
POLICE DEPARTMENT

300 E. Hunting Park

Philadelphia, Pennsylvania 19124

and
JOHN/JANE DOES

Defendants.

NO. 18-cv-05160

JURY TRIAL OF TWELVE (12)
DEMANDED
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 2 of 18

 

FIRST AMENDED CIVIL ACTION COMPLAINT
INTRODUCTION

Denise Anselmo (Plaintiff) brings this action against her employer, the City of Philadelphia,
Captain Mark Burgmann, and Sergeant Colleen Michvech (collectively, the Defendants) for
violations of 42 U:S.C. § 1981 and § 1983. Specifically, Defendants: retaliated against Plaintiff
in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq. because
Plaintiff filed a complaint in 2016 alleging unlawful gender discrimination; committed multiple
violations of the Americans With Disabilities Act (ADA) based on Plaintiff's disability (Multiple
Sclerosis), 42 U.S.C. § 12101 et seq.; violated Plaintiff's rights under the Family & Medical Leave
Act of 1993 (FMLA), 29 U.S.C. § 2601 et.seq.; discriminated and retaliated against Plaintiff, in
violation of the Pennsylvania Human Rights Act (PHRA), 43 Pa. Stat. § 951 et seg.; and
discriminated and retaliated against Plaintiff, in violation of the Philadelphia Fair Practices
Ordinance (PFPO), Philadelphia Code § 9-1101 et seg.

PARTIES.
1. Plaintiff Denise Anselmo is an adult female, residing in Harleysville, Pennsylvania.
2. Defendant City of Philadelphia, doing business as the Philadelphia Police Department (PPD),
is a government agency located in Philadelphia, Pennsylvania.
3. Defendant Mark Burgmann is an adult male who, at all relevant times, acted individually and
in his capacity as a Captain and Commanding Officer (CO) of the PPD's Special Victims Unit

making him an agent, servant or employee of the PPD.
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 3 of 18

4. Defendant Colleen Michvech is an adult female who, at all relevant times, acted individually
and in her capacity as a Sergeant in the PPD's Special Victims Unit making her an agent, servant
or employee of the PPD.

5. Defendants John and Jane Does 1-10 are fictitious names for individuals and/or entities
currently unknown, but will be identified and substituted if they become known as affiliated,
associated or liable in this matter for the reasons set forth below or inferred therefrom. Each of
these individuals and/or entities are incorporated as Defendants in each count averred herein.

JURISDICTION AND VENUE

6. The causes of action which form the basis of this mater arise under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000(e) et seqg.; 42 U.S.C. § 1983; the Americans With
Disabilities Act (ADA), 42 U.S.C. § 12101 et seq.; the Family and Medical Leave Act of 1993
(FMLA), 29 U.S.C. § 2601 et seq.; the Pennsylvania Human Rights Act (PHRA), 43 Pa. Stat. §
951 et seq.; and the Philadelphia Fair Practices Ordinance (PFPO), Philadelphia Code § 9-1101
et seq.

7. The District Court has jurisdiction over Count I (Title VII) pursuant to 42 U.S.C. § 2000(e)
et seq. and 28 U.S.C. § 1331.

8. The District Court has jurisdiction over Counts II, III and TV (ADA) pursuant to 42 U.S.C. §
12101 et seq. and 28 U.S.C. § 1331.

9. The District Court has jurisdiction over Count V (FMLA) pursuant to 29 U.S.C. § 2601 et
seq. and 28 U.S.C. § 1331.

10. The District Court has jurisdiction over Count VI (Section 1983) pursuant to 28 U.S.C. §
1331, § 1333, and § 1343.

11. The District Court has supplemental jurisdiction over Count VII (PHRA) pursuant to 28

U.S.C. § 1367.
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 4 of 18

12. The District Court has supplemental jurisdiction over Count VIII (PFPO) pursuant to 28

U.S.C. § 1367.

13. | Venue is proper in the District Court under 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000(e)-

5(f).

14. All conditions precedent have been satisfied. On August 31, 2028, the U.S. Equal

Employment Opportunity Commission (EEOC) issued Plaintiff a Right to Sue Letter.
FACTUAL ALLEGATIONS

15. In 2008, the PPD hired Plaintiff as a police officer.

16. In 2014, Plaintiff was assigned to the PPD's Special Victims Unit.

17. At all relevant times, Defendant Burgmann was -- and still is -- the Captain and CO of the

Special Victims Unit.

18. While in the Special Victims Unit, Plaintiff's then-supervising Lieutenant subjected her to

adverse and disparate treatment that was gender-based.

19. Inor about 2016, Plaintiff filed a discrimination complaint with the PPD's Internal Affairs

Department (IAD) detailing the Lieutenant's harassing and gender-based misconduct.

20. PPD protocol required that the Plaintiff's complaint be routed through her chain of

command before it is reviewed and investigated by the IAD. As Plaintiff's Captain and CO,

Defendant Burgmann received Plaintiff's complaint before it was actually submitted to the IAD.

21. At all times since Plaintiff filed her gender discrimination complaint, Defendant Burgmann

has engaged in a pattern of harassment against Plaintiff. Said harassment consists of yelling,

bullying, threatening and berating Plaintiff to such a degree that Plaintiff is forced to work in an

environment that is hostile and anxiety-ridden.

22. ° On December 9, 2016, Plaintiff filed a request for a transfer out of the Special Victims

Unit because of Defendant Burgmann's continuing harassment, but Defendant Burgmann

impeded the process and held up her request.
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 5 of 18

23. In 2016, Plaintiff began experiencing muscle weakness, back pain, and tingling sensations
in her feet.

24. Plaintiff's doctors could not identify a cause for her symptoms.

25. Plaintiff was assigned off-duty detail to work the 2017 New Years Parade (2017 Parade
Detail).

26. Plaintiff sought medical advice from two of her doctors out of concern that if she worked
the 2017 Parade Detail, her physical weakness may cause further injury or otherwise prevent her
from responding quickly in the event of a disturbance. On the other hand, Plaintiff was perfectly
willing to work the 2017 Parade Detail, if her doctors approved it.

27. Plaintiff's two doctors advised against her working the 2017 Parade Detail and wrote notes
recommending that Plaintiff be excused from the assignment.

28. Plaintiff did not work the 2017 Parade Detail.

29. When Plaintiff returned to work, Defendant Burgmann berated and humiliated her about
her medical condition and ordered her to see the PPD's doctor.

30. Defendant Burgmann also ordered Plaintiff to complete a workers compensation injury
form, even though Plaintiff insisted that her medical issues were not due to a workplace injury.
31. Defendant Burgmann obstinately refused to accept Plaintiff's word that her medical issues
were unrelated to her workplace. He continued to berate and yell at Plaintiff, and insisted that
she complete the workers compensation injury form.

32. Plaintiff was told that she could not return to work until she went to the PPD doctor.

33. That same day, Plaintiff's work schedule was suddenly changed which resulted in her
forfeiting overtime pay for her appearance in court that morning.

34. When Plaintiff appeared at the PPD doctor's office, she was sent away. The office
explained to Plaintiff that Defendant Burgmann was wrong to send her to their office.

35. When Plaintiff returned to work, Defendant Burgmann called her into his office and

argued with Plaintiff over her medical condition. After learning that Plaintiff had reached out to
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 6 of 18

her union representative at the Fraternal Order of Police (FOP), Defendant Burgmann made a
sarcastic remark.

36. Inor around February 2017, Defendant Michvech was assigned to the Special Victims
Unit.

37. The Special Victims Unit apparently portrayed Plaintiff in an unflattering manner because
Defendant Michvech freely admitted to Plaintiff: "Yeah they told me about the complaint and all
the other stuff when I got here."

38. On March 9, 2017, after months of medical tests and speculation, Plaintiff's doctors
diagnosed her with Multiple Sclerosis (MS).

39. Soon after learning her diagnosis, Plaintiff informed her supervisor, Lieutenant Thomas
Smith. Lieutenant Smith suggested to Plaintiff that she keep the diagnosis to herself because

PPD staff were prone to gossip.

40. Lieutenant Smith never asked Plaintiff if she needed a medical accommodation or time
off for medical treatment.

41. Plaintiff informed Defendant Michvech of her MS and expressed dismay over Defendant
Burgmann's mistreatment when Plaintiff provided two doctor's notes recommending that she be
excused from the 2017 Parade Detail.

42. Defendant Michvech was dismissive of Plaintiff's characterization and said: "Well, you
can't call out on a detail.”

43. Yet, Plaintiff never "called out" on the 2017 Parade Detail but provided the PPD advance
notice with two doctor's notes.

44. On another occasion, when Plaintiff complained that she was the sole officer working in
the Special Victims Unit on a particular day, Defendant Michvech directed that Plaintiff utilize

counseling services through the PPD's confidential Employee Assistance Program (EAP).
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 7 of 18

45. Notwithstanding the fact that EAP's services are confidential and PPD is obliged to
maintain confidentiality, Defendant Michvech told other office staff. Plaintiff was shocked and
dumbfounded when Officer Vondel Cooke asked Plaintiff: "How did EAP go?"

46. | When an officer is scheduled to appear in court, PPD policy requires that the officer
report to the office before going to court. While Plaintiff was expected and required to follow
the policy, Defendant Michvech allowed other officers in her unit to ignore the policy, forego the
office and go directly to court.

47. In January 2018, Plaintiff had a flat tire on Interstate 476 during work hours. She phoned
two supervisors (one being Defendant Michvech) and explained to them what happened and that
she needed to get her tire replaced. She requested some time off to take care of the flat tire.

48. The two supervisors were confused as to whether Plaintiff could use sick time or
emergency vacation time.

49. Neither Defendant Burgmann nor the two supervisors disputed that Plaintiff called in and
explained that she had a flat tire.

50. Yet, after the I-476 incident, Defendant Burgmann called Plaintiff into his office.
Defendant Michvech was also present.

51. Neither Defendant suggested or advised Plaintiff that she could have a union
representative at the meeting.

52. Notwithstanding the fact that Defendant Burgmann never disputed that Plaintiff called in
to two supervisors when she had the flat tire, he proceeded to yell at Plaintiff and threaten her
with discipline for abusing sick leave.

53. Defendant Burgmann accused Plaintiff of "blowing a sick check," i.e., abusing sick leave
because when a police officer went to Plaintiff's home to verify that she was "sick," Plaintiff did

not answer the door.
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 8 of 18

54. At the time, there was construction noise in Plaintiffs neighborhood and she never heard
the officer knock at the door. In fact, the officer conveyed the fact of the construction noise to
Defendant Michvech when he informed her that Plaintiff never answered the door.

55. Defendant Burgmann threatened her with discipline for "blowing a sick check."
Somewhat irrationally, he continued to argue with Plaintiff about the repair of the flat tire, the
fact that she had an expensive tire warranty, and that she failed to get a loaner vehicle from the
car dealer.

56. Plaintiff advised Defendant Burgmann that she had a loaner vehicle and it was parked
outside the office.

57. Plaintiff was shocked that Defendant Burgmann distorted the facts, condescended her for
such irrelevant and extraneous matters as her tire warranty, and accused her of abusing sick
leave.

58. Plaintiff's shock was compounded when, during the meeting, Defendant Michvech -- who
was one of the two supervisors she initially contacted when she had the flat tire -- advised that
when one of her (Michvech's) other officers had a similar emergency, she recorded his time off
as a half-day sick and a half-day vacation.

59. Defendant Michvech never offered Plaintiff the same option as the other officer who
experienced a similar emergency; rather, she let the matter escalate to the point of Defendant
Burgmann threatening Plaintiff with discipline.

60. In February 2018, Plaintiff was scheduled for an MS infusion treatment on Thursday,
February 8th. Plaintiff purposely scheduled the infusion for that day because it was her regular
day off.

61. In or around February Sth, there was anticipation that the Eagles Super Bowl Parade
(Eagles Parade Detail) would be held on February 8th and that Plaintiff would have to relinquish

her day off and work the Eagles Parade Detail.
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 9 of 18

62. Plaintiff discussed her dilemma with the FOP. Her union representative advised her to
submit a memo to her supervisors advising of her pre-scheduled infusion on February 8th and
her inability to work the Eagles Parade Detail.

63. Following FOP's advice, Plaintiff drafted a memo to Defendant Burgmann. Following the
chain of command, Plaintiffs memo was first reviewed by Defendant Michvech.

64. Defendant Michvech signed the memo, marked it "disapproved," and handed it back to
Plaintiff.

65. When Plaintiff asked why her request was denied, Defendant Michvech said: "You can't
take off on a detail."

66. Plaintiff tried to explain to Defendant Michvech the importance of the timing of the
infusion treatment, as it must coincide with her MRI's and blood work; however, Defendant
Michvech rebuffed Plaintiff's explanation.

67. On February 6, 2018, Defendant Michvech told Plaintiff that Defendant Burgmann wanted
to see her in his office.

68. Based on Defendant Burgmann's ongoing hostility towards her, Plaintiff wanted to
contact the FOP first and request union representation for the meeting.

69. Defendant Michvech told Plaintiff to go directly to Defendant Burgmann's office without
calling the FOP because it was a "direct order."

70. Plaintiff assured Defendant Michvech that she was not disobeying Defendant Burgmann's
direct order, but that she wanted to phone the FOP.

71. Defendant Michvech stormed away and returned shortly thereafter with Defendant
Burgmann and Lieutenant Harold Lloyd.

72. Inthe presence of many detectives and officers who were in the office that day, Defendant
Burgmann pointed his finger in Plaintiff's face and yelled: "GIVE ME YOUR PHONE! HANG
UP THE PHONE!!"

73. At this point, Plaintiffs union representative was on the other end of the line and could
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 10 of 18

hear Defendant Burgmann yelling at Plaintiff, instructing her to hang up the phone, get out of her
chair and proceed to his office.

74. | Humiliated and frightened, Plaintiff was escorted into Defendant Burgmann's office.
75. When they got to his office, Defendant Burgmann informed Plaintiff that she cannot take
off from the Eagles Parade Detail, and that he cannot have his officers "disrespecting" him.

76. When Plaintiff tried to explain that she has a serious medical appointment, Defendant
Burgmann was dismissive and reiterated that Plaintiff could not take off for the Eagles Parade
Detail.

77. Defendant Burgmann snapped back: "I don't care about your sick appointment, if you
take off, you will be penalized."

78. Defendants Burgmann and Michvech altogether disregarded Plaintiff's serious medical
condition and her need for an infusion; they remained steadfast that Plaintiff must forego her
medical infusion in order to work the Eagles Parade Detail.

79. Likewise, neither Defendant ever provided Plaintiff ADA or FMLA information or
otherwise directed her to staff who could provide that information.

80. Plaintiff contacted the FOP and was crying hysterically over Defendant Burgmann's
disregard of her illness and his threats of discipline.

81. It was the FOP and Plaintiffs medical doctors -- not anyone of the Defendants -- that
ultimately advised Plaintiff of her rights under the Family & Medial Leave Act.

82. The FOP contacted the PPD Deputy Commissioner on Plaintiff's behalf and provided the
Commissioner with Plaintiff's medical documentation.

83. The Deputy Commissioner excused Plaintiff's requested absence from the February 8th
Eagles Parade Detail and granted Plaintiff's request to keep her medical appointment.

84. But for the FOP's intervention and direct contact with the PPD Commissioner, Plaintiff

would have had two options: either forego the infusion for her MS and work the Eagles Parade

10
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 11 of 18

Detail or keep her medical appointment in defiance of Defendant Burgmann's order and incur
discipline.

85. Ironically, soon after she disapproved Plaintiff's request for time off for her infusion,
Defendant Michvech was diagnosed with a serious medical condition.

86. | Defendant Michvech openly spoke about her medical condition and treatment.

87. Unlike Plaintiff, Defendant Michvech's illness was not questioned or debated. Rather,
she was afforded all of the time she needed in order to get medical treatment.

88. On March 14, 2018, Plaintiff was interviewed by Lieutenant Lloyd as part of an internal
investigation regarding her alleged disobedience on February 6th when Defendant Burgmann's
gave her a "direct order" to appear in his office.

89. On April 4, 2018, John Anselmo (at the time, Plaintiff's fiancé) wrote to the Deputy
Commissioner thanking him for relieving Plaintiff from the Eagles Parade Detail and requesting
that Plaintiff be transferred out of the Special Victims Unit because of Defendant Burgmann's
threats and bullying which cause Plaintiff severe stress and exacerbate her MS.

90. On the same day, Plaintiff applied for intermittent FMLA because "during symptom
exacerbations, [Plaintiff] may be unable to perform any job tasks and may require acute care
hospital treatment."

91. Defendant Burgmann questioned PPD's Personnel Office about Plaintiff's medical
condition and the information submitted by her doctor; the Office denied his request because it
would violate the Health Insurance Portability & Accountability Act (HIPAA), 42 U.S.C. §
1320d-6.

92. In June 2016, as a result of the April 4th letter that Plaintiff's fiancé sent to the Deputy
Commissioner, Plaintiff was ultimately detailed out to the Gun Permit Unit; said detail is an
assignment, and was not a transfer out of the Special Victims Unit.

93.  Even.after her transfer, Plaintiff continues to incur the wrath and hostility of Defendants

Burgmann and Michvech.

11
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 12 of 18

94. ~~‘ After Plaintiff was relocated to the Gun Permit Unit, Defendant Michvech directed
Plaintiff to complete certain case reports for the Special Victims Unit. Said assignment is out of
the ordinary and not typical when an officer has transferred out of a unit.

95. Sergeant Joseph McEntee even warned Plaintiff's new supervisor (Sergeant Carter-Smith)
that it would be unsafe for Plaintiff to come to the Special Victims Unit. Consequently, Sergeant
Carter-Smith escorted Plaintiff back to the Special Victims Unit when she turned in the requested
case reports.

96. Further, as a result of transferring units, Plaintiff has lost about $15,000 in wages.

97. The conduct of the Defendants was part of a custom, policy and/or practice and these
customs, policies or practices caused the violations of Plaintiff's rights. Specifically, Defendants
deny citizens accommodations for disabilities (including interfering with FMLA leave), and
retaliate against citizens for complaining about same, including as a result of failing to train and
supervise.

98. | Upon information and belief, Philadelphia Police Commissioner, Richard Ross, Jr., is the
decision maker regarding the aforesaid custom, policy, and/or practice.

COUNT I - TITLE VII VIOLATION
(Plaintiff v. Defendant, City of Philadelphia)

99. Plaintiff incorporates by reference the foregoing paragraphs, as if fully set forth herein.
100. Defendants Burgmann and Michvech retaliated against Plaintiff because of her 2016
complaint alleging gender discrimination.

101. Since 2016, Defendants Burgmann and Michvech have consistently and repeatedly
harassed and bullied Plaintiff in retaliation for Plaintiff's 2016 complaint, forcing Plaintiff to
perform her job duties in a hostile work environment.

102. Defendants’ retaliation against Plaintiff violates Title VII. 42 U.S.C. 2000(e)(3)(a)
103. Said violations were done with malice and/or reckless indifference, and warrant the

imposition of punitive damages.

12
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 13 of 18

104. Asadirect and proximate result of Defendants’ violation of Title VII, Plaintiff has

suffered damages and losses and has incurred attorneys’ fees and costs.
COUNT II - ADA VIOLATION
(FAILURE TO ENGAGE IN INTERACTIVE PROCESS)
(Plaintiff v. Defendant, City of Philadelphia)
105. Plaintiff incorporates by reference the foregoing paragraphs, as if fully set forth herein.
106. The PPD isa "covered entity," and as defined by the ADA. 42 U.S.C § 12111(2).
107. Plaintiff suffers from MS, which is a "disability," as defined by the ADA. 42 U.S.C §
12102.
108. Plaintiff is an "otherwise qualified individual," who is able "to perform the essential
functions of the job with or without a reasonable accommodation . .. ." as defined by the ADA.
29 C.F.R. § 1630.2(n).
109. With knowledge of Plaintiff's disability, Defendants failed to engage in the interactive
process, as required by the ADA. 29 C.F.R. pt. 1630, App. §1630.9.
110. As aconsequence of Defendants’ refusal to engage in the interactive process with
Plaintiff regarding her disability, Defendants violated the ADA. 29 C.F.R. pt. 1630, App.
§1630.9.
111. Defendants' ADA violations were done with malice and/or reckless indifference, and
warrant the imposition of punitive damages.
112. Asadirect and proximate result of Defendants’ ADA violations, Plaintiff has suffered
damages and losses and has incurred attorneys’ fees and costs.
COUNT III - ADA VIOLATION
(FAILURE TO PROVIDE REASONABLE ACCOMMODATION)
(Plaintiff v. Defendant, City of Philadelphia)

113. Plaintiff incorporates by reference the foregoing paragraphs, as if fully set forth herein.

13
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 14 of 18

114. As aresult of Defendants' refusal to engage in the interactive process with Plaintiff, they
altogether failed to provide Plaintiff with a reasonable accommodation, as required by the ADA.
42 U.S.C § 12112(b)(5)(A).

115. Defendants' ADA violations were done with malice and/or reckless indifference and
warrant the imposition of punitive damages.

116. Asadirect and proximate result of Defendants' ADA violations, Plaintiff has suffered

damages and losses and has incurred attorneys’ fees and costs.

COUNT IV - ADA VIOLATION
(DISPARATE TREATMENT)
(Plaintiff v. Defendant, City of Philadelphia)

117. Plaintiff incorporates by reference the foregoing paragraphs, as if fully set forth herein.
118. The ADA protects employees from disparate treatment by their employers when said
disparate treatment is adverse and due to employees' disability. 42 U.S.C. § 12112(a).
119. Defendants treated Plaintiff adversely in the terms and conditions of employment because
she suffered from a disability.
120. Defendants harassed and bullied Plaintiff because of her disability and her need for an
accommodation.
121. Defendants’ ADA violations were done with malice and/or reckless indifference, and
watrant the imposition of punitive damages.
122. As a direct and proximate result of Defendants' ADA violations, Plaintiff has suffered
damages and losses and has incurred attorneys’ fees and costs.

COUNT V - FMLA VIOLATION

(Plaintiff v. Defendant, City of Philadelphia and Defendants Burgmann and Michvech in

their individual capacities)

123. Plaintiff incorporates by reference the foregoing paragraphs, as if fully set forth herein.

14
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 15 of 18

124. The FMLA protects an employee's job when the employee needs to take sick leave for a
"serious health condition." 29 U.S.C. § 2612(a).

125. Likewise, it is unlawful for an employer to retaliate or "discriminate against any
individual for opposing any practice made unlawful." 29 U.S.C. § 2615(a)(2).

126. An employer may not impede, discourage or interfere with an employee's exercise of
lawful rights under the FMLA. 29 U.S.C, § 2615(a)(1)

127. Plaintiff has MS, which is a "serious health condition," as defined by the FMLA.

29 U.S.C. § 2612(a)(1)(D).

128. Defendants knew that Plaintiff suffered from MS, but threatened her with discipline when
she needed to take leave in order to get medical treatment.

129. When Defendants denied Plaintiff's leave request for medical treatment, they interfered
with the lawful exercise of her FMLA rights,-in violation of 29 U.S.C. § 2615(a)(1).

130. Defendants' FMLA violations were done with malice and/or reckless indifference, and
warrant the imposition of punitive damages.

131. Asadirect and proximate result of Defendants' FMLA violations, Plaintiff has suffered
damages and losses and has incurred attorneys’ fees and costs.

COUNT VI- MONELL
(Plaintiff v. Defendant, City of Philadelphia)

132. Plaintiff incorporates by reference the foregoing paragraphs, as if fully set forth herein.
133. Prior to the events described herein, Defendants developed and maintained policies,
practices, procedures and customs exhibiting deliberate indifference to the Constitutional rights
of persons within the geographic and jurisdictional limits of the City of Philadelphia, which

caused violations of Plaintiff's constitutional and other rights.

15
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 16 of 18

134. The-above described acts or omissions by Defendants, demonstrated a deliberate
indifference to the rights of citizens, such as Plaintiff, and were the cause of the violations of
Plaintiff's rights as set forth herein.
135. Plaintiff suffered harm due to Defendants’ conduct.
COUNT VII - PHRA VIOLATION
(Plaintiff v. Defendant, City of Philadelphia and Defendants Burgmann and Michvech in
their individual capacities)
136. Plaintiff incorporates by reference the foregoing paragraphs, as if fully set forth herein.
137. Defendants' improper and retaliatory acts violated the PHRA, 43 Pa. Stat. §951 et seq.
138. Defendants' improper and retaliatory acts were intentional and willful.
139. As adirect and proximate result of Defendants' wrongful acts and violations, Plaintiff has
suffered damages and losses and has incurred attorneys' fees and costs.
COUNT VIII - PFPO VIOLATION
(Plaintiff v. Defendant, City of Philadelphia and Defendants Burgmann and Michvech in
their individual capacities) ©
140. Plaintiff incorporates by reference the foregoing paragraphs, as if fully set forth herein.
141. Defendants' improper and retaliatory acts violated the PFPO, Philadelphia Code § 9-1101
et seq.
142. Defendants’ improper and retaliatory acts were intentional and willful.
143. Asa direct and proximate result of Defendants! wrongful acts and violations, Plaintiff has
suffered damages and losses and has incurred attorneys' fees and costs.
RELIEF
WHEREFORE, Plaintiff seeks damages and legal and equitable relief as a result of

Defendants’ violations, and especially requests that the Court grant the following relief to

Plaintiff by:

16
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 17 of 18

a) declaring the acts and practices complained of to be in violation of Title VII;

b) declaring the acts and practices complained of to be in violation of the ADA;

c) declaring the acts and practices complained of to be in violation of the FMLA;

d) declaring the acts and practices complained of to be in violation of § 1983;

e) declaring the acts and practices complained of to be in violation of the PHRA;
f) declaring the acts and practices complained of to be in violation of the PFPO
g) entering judgment against the Defendants and in favor of the Plaintiff in an amount to be
determined; awarding compensatory damages for past and future pain and suffering,
emotional upset, mental anguish, humiliation, and loss of life's pleasures, which Plaintiff has
suffer or may continue to suffer as a result of Defendants' improper conduct and violation of
Plaintiffs legal rights; awarding punitive damages to Plaintiff;
h) awarding Plaintiff such other damages as are appropriate under Title VII § 1983, the
PHRA and the PFPO; and
i) awarding Plaintiff the costs of suit, expert fees and other disbursements, and reasonable
attorneys' fees; and granting such other and further relief as this Court may deem just,
proper, or equitable, including other equitable and injunctive relief providing restitution for
past violations and for the prevention of future violations.

WEISBERG Law

|

/s/ Ca w BK ‘Welsbera /
Matthew Weisberg, Esquire
PA Attorney ID #: sn
78. Morton Avenue |

Morton, PA 19070

(610) 690-0801

(610) 690-0880 — Fax

mweisberge(@weisberelawoffices.com
Attorney for Plaintiff

17
Case 2:18-cv-05160-MSG Document 10 Filed 04/30/19 Page 18 of 18

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

 

DENISE ANSELMO
Plaintiff, : NO. = 2:18-cv-05160
V. 3
CITY OF PHILADELPHIA, et al. : JURY TRIAL DEMANDED
Defendants. .
CERTIFICATE OF SERVICE

 

I, Matthew B. Weisberg, Esquire, hereby certify that on this 29" day of April 2019, a true
and correct copy of the foregoing First Amended Complaint was served via ECF upon the
following parties.

Nicole S. Morris, Esq.

Kia Ghee, Esq.

City of Philadelphia Law Department
1515 Arch St., 16" FI.

Philadelphia, PA 19102

WEISBERG LAW }
| y / /
hy tthéw Bi Weisberg
etthe wll Welsh Esquire
PA Attorney ID #:'85570
7S. Morton Avenue
Morton, PA 19070
(610) 690-0801
(610) 690-0880 — Fax

hang

Attorney for Plaintiff

18
